Exhibit 10.1

 

SEPARATION AGREEMENT

 

This Separation Agreement (“Agreement”) is between Daniel A. Artusi
(“Executive”) and Silicon Laboratories Inc. (the “Company”), and is entered into
as of April 25, 2005, and shall become effective on the eighth day following
Executive’s execution of this Agreement (the “Effective Date”).  The Company and
the Executive are sometimes referred to herein as the “parties”.

 

WHEREAS, Executive has been employed by the Company as its President and Chief
Executive Officer and has served as a member of its Board of Directors;

 

WHEREAS, Executive and the Company entered into that certain Confidentiality,
Proprietary Information and Inventions Agreement dated as of August 27, 2001
(“Confidentiality Agreement”) that contains restrictions on Executive’s actions
following the termination of his employment with the Company and requires that
he maintain as confidential all of the Company’s intellectual property rights,
trade secrets, confidential knowledge, data or proprietary information;

 

WHEREAS, Executive and the Company are parties to several Stock Option
Agreements (collectively the “Option Agreements”) which grant Executive the
right to purchase shares of the Company’s Common Stock subject to the vesting
schedules and other restrictions on exercise as set forth in the Option
Agreements and the Silicon Laboratories Inc. 2000 Stock Incentive Plan (the
“Stock Plan”);

 

WHEREAS, Executive has voluntarily resigned his employment with the Company and
his seat on its Board of Directors effective as of April 25, 2005 (the
“Resignation Date”); and,

 

WHEREAS, the parties desire to settle fully and finally, in the manner set forth
herein, any and all differences between them which have arisen, or which may
arise, prior to, or at the time of, the execution of this Agreement, including,
but in no way limited to, any and all claims and controversies arising out of
the employment relationship between Executive and the Company, and the
termination thereof.

 

NOW, THEREFORE, in consideration of these recitals and the promises and
agreements set forth in this Agreement, the receipt and sufficiency of which are
hereby acknowledged, the parties, intending to be legally bound, hereby agree as
follows:

 


1.             GENERAL RELEASES:  (A) EXECUTIVE FOR HIMSELF AND ON BEHALF OF HIS
ATTORNEYS, HEIRS, ASSIGNS, SUCCESSORS, EXECUTORS, AND ADMINISTRATORS IRREVOCABLY
AND UNCONDITIONALLY RELEASES, ACQUITS AND FOREVER DISCHARGES THE COMPANY, THE
COMPANY’S CURRENT AND FORMER PARENT, SUBSIDIARY, AFFILIATED, AND RELATED
CORPORATIONS, FIRMS, ASSOCIATIONS, PARTNERSHIPS, LIMITED LIABILITY COMPANIES AND
ENTITIES, THEIR

 

1

--------------------------------------------------------------------------------


 


SUCCESSORS AND ASSIGNS, AND THE CURRENT AND FORMER OWNERS, STOCKHOLDERS,
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS, REPRESENTATIVES, AND INSURERS
OF THE COMPANY AND SAID CORPORATIONS, FIRMS, ASSOCIATIONS, PARTNERSHIPS, LIMITED
LIABILITY COMPANIES AND ENTITIES, AND THEIR SUCCESSORS, ASSIGNS, HEIRS,
EXECUTORS, GUARDIANS, AND ADMINISTRATORS (INCLUDING THE COMPANY, “COMPANY
RELEASED PARTIES”), OF AND FROM ANY AND ALL CLAIMS, LIABILITIES, OBLIGATIONS,
AGREEMENTS, DAMAGES, CAUSES OF ACTION, COSTS, LOSSES, DAMAGES, AND ATTORNEYS’
FEES AND EXPENSES WHATSOEVER (COLLECTIVELY, “CLAIMS”), WHETHER KNOWN OR UNKNOWN
OR WHETHER CONNECTED WITH EXECUTIVE’S EMPLOYMENT BY THE COMPANY OR NOT,
INCLUDING, BUT NOT LIMITED TO, ANY CLAIMS ARISING UNDER TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, AS AMENDED, 42 U.S.C. § 2000E, ET SEQ., THE TEXAS COMMISSION
ON HUMAN RIGHTS ACT, THE AGE DISCRIMINATION IN EMPLOYMENT ACT, 29 U.S.C. § 621,
ET. SEQ., THE AMERICANS WITH DISABILITIES ACT, AND ANY OTHER MUNICIPAL, LOCAL,
STATE, OR FEDERAL LAW, COMMON OR STATUTORY, WHICH MAY HAVE ARISEN, OR WHICH MAY
ARISE, PRIOR TO, OR AT THE TIME OF, THE EXECUTION OF THIS AGREEMENT. 
NOTWITHSTANDING THE FOREGOING, EXECUTIVE SHALL HAVE ALL RIGHTS OF
INDEMNIFICATION FOR HIS ACTS OR OMISSIONS AS A DIRECTOR OR OFFICER OF THE
COMPANY THAT HE MAY HAVE UNDER ANY APPLICABLE STATUTE, THE CERTIFICATE OF
INCORPORATION OR BY-LAWS OF THE COMPANY, OR PURSUANT TO THE INDEMNIFICATION
AGREEMENT DATED AUGUST 27, 2001 BETWEEN EXECUTIVE AND THE COMPANY.


 

(b)                                 The Company, for itself and on behalf of its
attorneys, heirs, assigns, successors, executors, administrators, current and
former parent, subsidiary, affiliated, and related corporations, firms,
associations, partnerships, limited liability companies and entities, its
respective successors and assigns, and the current and former owners,
shareholders, directors, officers, employees, agents, attorneys, representatives
and insurers of the Company and said corporations, firms, associations,
partnerships, and entities and their guardians, successors, assigns, heirs,
executors, and administrators, IRREVOCABLY AND UNCONDITIONALLY RELEASES,
ACQUITS, AND FOREVER DISCHARGES Executive and his attorneys, heirs, assigns,
successors, executors, and administrators (“Executive Released Parties”), of and
from any and all claims whatsoever, whether known or unknown or whether
connected with Executive’s employment by the Company or not, which may have
arisen, or which may arise, prior to, or at the time of, the execution of this
Agreement.  Notwithstanding the foregoing, nothing contained herein shall
release the Executive Released Parties from any claim relating to: (i) a breach
by Executive of any provision of the Confidentiality Agreement; (ii) Executive’s
obligations pursuant to this Agreement; or (iii) Executive’s fraud, willful
misconduct, gross negligence or illegal act.

 


2.             COVENANT NOT TO SUE:


 


(A)                                  EXECUTIVE COVENANTS NOT TO SUE, OR
OTHERWISE PARTICIPATE IN ANY ACTION OR CLASS ACTION AGAINST, ANY COMPANY
RELEASED PARTY BASED UPON ANY OF THE CLAIMS RELEASED IN THIS AGREEMENT.


 


(B)                                 COMPANY COVENANTS NOT TO SUE, OR OTHERWISE
PARTICIPATE IN ANY ACTION OR CLASS ACTION AGAINST, ANY EXECUTIVE RELEASED PARTY
BASED UPON ANY OF THE CLAIMS RELEASED IN THIS AGREEMENT.

 

2

--------------------------------------------------------------------------------


 


3.             SEVERANCE PACKAGE:  ON THE EFFECTIVE DATE, COMPANY SHALL PROVIDE
EXECUTIVE WITH THE FOLLOWING PAYMENTS AND BENEFITS (“SEVERANCE PACKAGE”) TO
WHICH EXECUTIVE IS NOT OTHERWISE ENTITLED.  EXECUTIVE ACKNOWLEDGES AND AGREES
THAT THIS SEVERANCE PACKAGE CONSTITUTES ADEQUATE LEGAL CONSIDERATION FOR THE
PROMISES AND REPRESENTATIONS MADE BY EXECUTIVE IN THIS AGREEMENT.


 


3.1                               SEVERANCE PAYMENTS.  COMPANY AGREES TO PAY
EXECUTIVE AN AMOUNT EQUAL TO HIS CURRENT BASE SALARY OF $31,250 PER MONTH, LESS
ALL APPLICABLE WITHHOLDING AND AUTHORIZED DEDUCTIONS (“SEVERANCE PAYMENTS”) IN
EQUAL, REGULAR INSTALLMENTS IN ACCORDANCE WITH THE COMPANY’S REGULAR PAYROLL
SCHEDULE, FROM APRIL 25, 2005 UNTIL THE EARLIER OF (A) APRIL 25, 2007 OR
(B) SUCH TIME AS EXECUTIVE BECOMES ENGAGED AS A CONSULTANT OR CONTRACTOR FOR
MORE THAN 25 HOURS PER WEEK OR BECOMES OTHERWISE EMPLOYED (THE “SEVERANCE
PERIOD”); PROVIDED THAT NEITHER (I) SERVING AS A MANAGER, PARTNER, GENERAL
PARTNER, TRUSTEE, BOARD MEMBER, EMPLOYEE, CONSULTANT OR CONTRACTOR FOR
EXECUTIVE’S ESTATE PLANNING ENTITIES (WHICH DO NOT PROVIDE ANY SERVICES TO THIRD
PARTIES) OR CHARITABLE ORGANIZATIONS NOR (II) SERVING ON THE BOARD OF DIRECTORS
OF ANY COMPANY OTHER THAN AS AN EXECUTIVE CHAIRMAN OF THE BOARD OR A SIMILAR
ROLE, SHALL CONSTITUTE EMPLOYMENT, CONSULTING OR CONTRACTING FOR PURPOSES OF
THIS SECTION 3.1.  ON THE FIRST PAYDAY OF THE COMPANY FOLLOWING THE EXPIRATION
OF SIX MONTHS FROM THE RESIGNATION DATE (SUCH SIX MONTH PERIOD, THE “WAITING
PERIOD”), THE COMPANY WILL PAY TO THE EXECUTIVE THE SEVERANCE PAYMENTS THAT
WOULD HAVE BEEN MADE TO THE EXECUTIVE DURING SUCH WAITING PERIOD IN ACCORDANCE
WITH THE COMPANY’S REGULAR PAYROLL SCHEDULE BUT FOR THE WAITING PERIOD.  ANY
FURTHER SEVERANCE PAYMENTS WILL BE PAID IN ACCORDANCE WITH THE REGULAR PAYROLL
SCHEDULE OF THE COMPANY DURING THE REMAINDER OF THE SEVERANCE PERIOD.  EXECUTIVE
SHALL PROMPTLY REPORT TO THE COMPANY HIS EMPLOYMENT OR HIS ENGAGEMENT AS A
CONSULTANT OR CONTRACTOR DURING THE SEVERANCE PERIOD.


 


3.2                               LUMP SUM.  COMPANY AGREES TO PAY EXECUTIVE
$100,000 ON THE FIRST PAYDAY OF THE COMPANY FOLLOWING THE END OF THE WAITING
PERIOD, LESS ALL APPLICABLE WITHHOLDING.  SUCH AMOUNT WILL BE PAYABLE
NOTWITHSTANDING THE LAPSE OF THE SEVERANCE PERIOD.


 


3.3                               BENEFITS.  DURING THE CONTINUATION COVERAGE
PERIOD SPECIFIED IN SECTION 4980B OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED (“CODE”), AND PART 6 OF TITLE 1 OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1986, AS AMENDED, EXECUTIVE HEREBY ELECTS TO CONTINUE TO
PARTICIPATE IN ANY MEDICAL, PRESCRIPTION DRUG, DENTAL, VISION, HEALTH CARE
SPENDING ACCOUNT AND ANY OTHER “GROUP HEALTH PLAN” (AS SUCH TERM IS USED IN
SECTION 4980B OF THE CODE) FOR THE CONTINUED BENEFIT OF THE EXECUTIVE (AND THE
EXECUTIVE’S SPOUSE AND MINOR CHILDREN) IN WHICH SUCH PERSON(S) WERE
PARTICIPATING IMMEDIATELY PRIOR TO THE RESIGNATION DATE OR, IF SUCH ARRANGEMENTS
ARE ALTERED BY THE COMPANY, WHICH IS PROVIDED TO SIMILARLY

 

3

--------------------------------------------------------------------------------


 


SITUATED BENEFICIARIES UNDER THE PLANS WITH RESPECT TO WHICH A QUALIFYING EVENT
HAS NOT OCCURRED (“COBRA COVERAGE”).  DURING THE WAITING PERIOD, THE COMPANY
WILL PAY ON THE EXECUTIVE’S BEHALF THE PREMIUM THE EXECUTIVE WILL BE REQUIRED TO
PAY TO MAINTAIN SUCH COVERAGE FOR SUCH PERSON(S) DURING THE WAITING PERIOD;
PROVIDED THAT THE COMPANY SHALL NOT BE OBLIGATED TO MAKE ANY PAYMENT FOLLOWING
THE END OF THE SEVERANCE PERIOD.  IN ADDITION, DURING ANY REMAINING SEVERANCE
PERIOD FOLLOWING THE WAITING PERIOD, THE COMPANY WILL PAY TO THE EXECUTIVE AN
AMOUNT EQUAL TO THE PREMIUM THE EXECUTIVE WILL BE REQUIRED TO PAY DURING THE
PERIOD OF COBRA COVERAGE TO MAINTAIN SUCH COVERAGE FOR SUCH PERSON(S), LESS
APPLICABLE WITHHOLDING.  SUCH PAYMENTS SHALL BE MADE IN EQUAL, REGULAR
INSTALLMENTS IN ACCORDANCE WITH THE COMPANY’S REGULAR PAYROLL SCHEDULE.


 


3.4                               RESTRICTED STOCK VESTING.  COMPANY AGREES TO
WAIVE ITS RIGHT OF REPURCHASE WITH RESPECT TO 64,286 UNVESTED SHARES
(“ACCELERATED SHARES”) OF COMMON STOCK ACQUIRED BY EXECUTIVE PURSUANT TO THAT
CERTAIN SILICON LABORATORIES INC. STOCK ISSUANCE AGREEMENT BETWEEN THE COMPANY
AND EXECUTIVE DATED AS OF AUGUST 27, 2001 (THE “ISSUANCE AGREEMENT”), INCLUDING
WAIVING ALL REPURCHASE RIGHTS (AS DEFINED IN THE ISSUANCE AGREEMENT) AND
TRANSFEREE OBLIGATIONS WITH RESPECT TO THE ACCELERATED SHARES.  ON THE EFFECTIVE
DATE, EXECUTIVE SHALL DELIVER TO THE COMPANY BY WIRE TRANSFER CASH EQUAL TO THE
COMPANY’S REQUIRED WITHHOLDING AMOUNT WITH RESPECT TO THE ACCELERATED SHARES. 
IN ADDITION TO ANY OTHER REMEDIES AVAILABLE TO THE COMPANY, THE COMPANY SHALL
HAVE THE RIGHT OF OFFSET AND MAY REDUCE ANY OTHER PAYMENTS DUE TO EXECUTIVE
HEREUNDER TO THE EXTENT EXECUTIVE HAS NOT PAID THE FULL AMOUNT REQUIRED BY THE
PRECEDING SENTENCE.  THE COMPANY WILL REMOVE ALL LEGENDS AND OTHER INDICATIONS
OF RESTRICTION FROM THE CERTIFICATES REPRESENTING ACCELERATED SHARES FOLLOWING
RECEIPT OF SUCH WITHHOLDING AMOUNT.  FROM THE DATE HEREOF UNTIL THE EIGHTH DAY
FOLLOWING EXECUTIVE’S EXECUTION OF THIS AGREEMENT, THE COMPANY SHALL NOT
EXERCISE ITS REPURCHASE RIGHTS WITH RESPECT TO THE ACCELERATED SHARES.  THE
COMPANY SHALL EXERCISE ITS REPURCHASE RIGHT WITH RESPECT TO THE REMAINING 21,428
UNVESTED SHARES SUBJECT TO SUCH ISSUANCE AGREEMENT AND SHALL DELIVER THE
PURCHASE PRICE OF $2.14 TO EXECUTIVE PROMPTLY FOLLOWING THE EFFECTIVE DATE.


 


3.5                               STOCK OPTION VESTING.  EXCEPT AS EXPLICITLY
SET FORTH IN THIS SECTION 3.5, EXECUTIVE SHALL NOT VEST ANY FURTHER WITH RESPECT
TO ANY OF THE OPTION AGREEMENTS FOLLOWING THE RESIGNATION DATE.  NOTWITHSTANDING
SECTION 5(IV) OF EACH OPTION AGREEMENT, COMPANY AGREES TO ACCELERATE EXECUTIVE’S
VESTING AND EXERCISABILITY WITH RESPECT TO THE OPTION AGREEMENTS, SUCH THAT THE
NUMBER OF SHARES OF COMPANY’S COMMON STOCK INDICATED BELOW SHALL BE PURCHASABLE
UNDER EACH SUCH OPTION AGREEMENT, AS FOLLOWS:

 

4

--------------------------------------------------------------------------------


 


3.5.1        WITH RESPECT TO OPTION GRANT 2000536 WITH AN EXERCISE PRICE OF
$20.24 PER SHARE, THE COMPANY WILL ACCELERATE EXECUTIVE’S VESTING AND
EXERCISABILITY WITH RESPECT TO 1,542 SHARES OF THE COMPANY’S COMMON STOCK
(RESULTING IN AN AGGREGATE OF 14,800 SHARES OF THE COMPANY’S COMMON STOCK BEING
VESTED AND EXERCISABLE THEREUNDER, INCLUDING ANY SHARES PREVIOUSLY PURCHASED
THEREUNDER);


 


3.5.2        WITH RESPECT TO OPTION GRANT 2000537 WITH AN EXERCISE PRICE OF
$20.24 PER SHARE, THE COMPANY WILL ACCELERATE EXECUTIVE’S VESTING AND
EXERCISABILITY WITH RESPECT TO 31,792 SHARES OF THE COMPANY’S COMMON STOCK
(RESULTING IN AN AGGREGATE OF 305,200 SHARES OF THE COMPANY’S COMMON STOCK BEING
VESTED AND EXERCISABLE THEREUNDER, INCLUDING ANY SHARES PREVIOUSLY PURCHASED
THEREUNDER);


 


3.5.3        WITH RESPECT TO OPTION GRANT 2000708 WITH AN EXERCISE PRICE OF
$24.30 PER SHARE, THE COMPANY WILL ACCELERATE EXECUTIVE’S VESTING AND
EXERCISABILITY WITH RESPECT TO 1,635 SHARES OF THE COMPANY’S COMMON STOCK
(RESULTING IN AN AGGREGATE OF 1,635 SHARES OF THE COMPANY’S COMMON STOCK BEING
VESTED AND EXERCISABLE THEREUNDER, INCLUDING ANY SHARES PREVIOUSLY PURCHASED
THEREUNDER);


 


3.5.4        WITH RESPECT TO OPTION GRANT 2000709 WITH AN EXERCISE PRICE OF
$24.30 PER SHARE, THE COMPANY WILL ACCELERATE EXECUTIVE’S VESTING AND
EXERCISABILITY WITH RESPECT TO 77,531 SHARES OF THE COMPANY’S COMMON STOCK
(RESULTING IN AN AGGREGATE OF 77,531 SHARES OF THE COMPANY’S COMMON STOCK BEING
VESTED AND EXERCISABLE THEREUNDER, INCLUDING ANY SHARES PREVIOUSLY PURCHASED
THEREUNDER);


 


3.5.5        WITH RESPECT TO OPTION GRANT 2001061 WITH AN EXERCISE PRICE OF
$38.50 PER SHARE, THE COMPANY WILL ACCELERATE EXECUTIVE’S VESTING AND
EXERCISABILITY WITH RESPECT TO 4,167 SHARES OF THE COMPANY’S COMMON STOCK
(RESULTING IN AN AGGREGATE OF 25,000 SHARES OF THE COMPANY’S COMMON STOCK BEING
VESTED AND EXERCISABLE THEREUNDER, INCLUDING ANY SHARES PREVIOUSLY PURCHASED
THEREUNDER);


 


3.5.6        WITH RESPECT TO OPTION GRANT 2001354 WITH AN EXERCISE PRICE OF
$45.41 PER SHARE, THE COMPANY WILL ACCELERATE EXECUTIVE’S VESTING AND
EXERCISABILITY WITH RESPECT TO 6,666 SHARES OF THE COMPANY’S COMMON STOCK
(RESULTING IN AN AGGREGATE OF 31,666 SHARES OF THE COMPANY’S COMMON STOCK BEING
VESTED AND EXERCISABLE THEREUNDER, INCLUDING ANY SHARES PREVIOUSLY PURCHASED
THEREUNDER);


 


3.5.7        WITH RESPECT TO OPTION GRANT 2001530 WITH AN EXERCISE PRICE OF
$33.17 PER SHARE, THE COMPANY WILL ACCELERATE EXECUTIVE’S VESTING AND
EXERCISABILITY WITH RESPECT TO 12,500 SHARES OF THE COMPANY’S COMMON STOCK
(RESULTING IN AN AGGREGATE OF 12,500 SHARES OF THE

 

5

--------------------------------------------------------------------------------


 


COMPANY’S COMMON STOCK BEING VESTED AND EXERCISABLE THEREUNDER, INCLUDING ANY
SHARES PREVIOUSLY PURCHASED THEREUNDER);

 


3.5.8        WITH RESPECT TO ALL OPTION AGREEMENTS, SECTION 5(I) OF EACH OPTION
AGREEMENT SHALL BE AMENDED AND RESTATED TO READ AS FOLLOWS:  “(I) SHOULD
OPTIONEE CEASE TO REMAIN IN SERVICE FOR ANY REASON (OTHER THAN DEATH, PERMANENT
DISABILITY OR MISCONDUCT) WHILE THIS OPTION IS OUTSTANDING, THEN THIS OPTION
SHALL REMAIN EXERCISABLE UNTIL THE EARLIER OF (I) MARCH 15, 2006 OR (II) THE
EXPIRATION DATE.”


 


4.             ACKNOWLEDGEMENT.  EXECUTIVE ACKNOWLEDGES AND AGREES THAT:
(A) EXCEPT AS PROVIDED BY THIS AGREEMENT, NO ADDITIONAL CONSIDERATION, INCLUDING
SALARY, WAGES, BONUSES, STOCK OR STOCK OPTIONS, IS TO BE PAID TO HIM BY THE
COMPANY; (B) EXCEPT AS PROVIDED BY THIS AGREEMENT, HE HAS NO CONTRACTUAL RIGHT
OR CLAIM TO THE SEVERANCE PACKAGE DESCRIBED HEREIN; AND (C) PAYMENTS AND
BENEFITS PURSUANT TO THIS AGREEMENT SHALL TERMINATE IMMEDIATELY IF EXECUTIVE
MATERIALLY BREACHES ANY OF THE PROVISIONS OF THIS AGREEMENT OR THE
CONFIDENTIALITY AGREEMENT.


 


5.             RIGHT TO REVOKE:  EXECUTIVE MAY REVOKE THIS AGREEMENT BY NOTICE
TO THE COMPANY, IN WRITING, RECEIVED WITHIN SEVEN DAYS OF THE DATE OF EXECUTION
OF THIS AGREEMENT BY EXECUTIVE (THE “REVOCATION PERIOD”).  THE COMPANY MAY NOT
REVOKE THIS AGREEMENT.  EXECUTIVE AGREES THAT HE WILL NOT RECEIVE THE SEVERANCE
PACKAGE PROVIDED BY THIS AGREEMENT IF HE REVOKES THIS AGREEMENT.  EXECUTIVE ALSO
ACKNOWLEDGES AND AGREES THAT IF THE COMPANY HAS NOT RECEIVED NOTICE FROM
EXECUTIVE OF HIS REVOCATION OF THIS AGREEMENT PRIOR TO THE EXPIRATION OF THE
REVOCATION PERIOD, EXECUTIVE WILL HAVE FOREVER WAIVED HIS RIGHT TO REVOKE THIS
AGREEMENT AND THIS AGREEMENT SHALL THEREAFTER BE ENFORCEABLE AND HAVE FULL FORCE
AND EFFECT.  NOTICE UNDER THIS AGREEMENT SHALL BE DEEMED DELIVERED TO THE
COMPANY ONLY UPON CONFIRMED FACSIMILE TRANSMISSION ADDRESSED TO RUSSELL BRENNAN
AT (512) 428-1666.


 


6.             STOCK AND STOCK OPTIONS:  EXCEPT AS EXPRESSLY PROVIDED FOR IN
SECTION 3 OF THIS AGREEMENT, THE TERMS AND CONDITIONS OF THE ISSUANCE AGREEMENT
AND THE OPTION AGREEMENTS SHALL REMAIN IN FULL FORCE AND EFFECT.


 


7.             WAIVER OF REEMPLOYMENT/REELECTION TO THE BOARD OF DIRECTORS:
EXECUTIVE WAIVES AND RELEASES FOREVER ANY RIGHT OR RIGHTS HE MIGHT HAVE TO
EMPLOYMENT, REEMPLOYMENT, OR REINSTATEMENT WITH ANY COMPANY RELEASED PARTY AT
ANY TIME IN THE FUTURE.  EXECUTIVE ALSO WAIVES AND RELEASES FOREVER ANY RIGHT OR
RIGHTS HE MIGHT HAVE TO SEEK ELECTION OR REELECTION TO THE BOARD OF DIRECTORS OF
THE COMPANY OR ANY OF THE COMPANY RELEASED PARTIES AT ANY TIME IN THE FUTURE. 
EXECUTIVE AGREES THAT HE SHALL NOT TO SEEK OR MAKE APPLICATION FOR EMPLOYMENT
WITH, NOR WILL HE SEEK OR ACCEPT ELECTION OR REELECTION TO THE BOARD OF
DIRECTORS OF, ANY OF THE COMPANY RELEASED PARTIES AT ANY TIME IN THE FUTURE.


 


8.             CONFIDENTIALITY:  UNTIL THIS AGREEMENT IS PUBLICLY FILED BY
COMPANY, EXECUTIVE AGREES NOT TO DIRECTLY OR INDIRECTLY DISCLOSE THE TERMS,
AMOUNT OR FACT OF THIS AGREEMENT TO ANYONE OTHER THAN BY EXECUTIVE TO HIS
IMMEDIATE FAMILY, COUNSEL, ACCOUNTANT OR TAX ADVISOR, EXCEPT AS SUCH DISCLOSURE
MAY BE REQUIRED FOR ACCOUNTING OR TAX REPORTING PURPOSES OR AS OTHERWISE MAY BE
REQUIRED BY LAW.

 

6

--------------------------------------------------------------------------------


 


9.             ACKNOWLEDGEMENT OF RESTRICTIONS; NON-COMPETITION; CONFIDENTIAL
INFORMATION:  EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS CONTINUING
NON-COMPETITION, NON-SOLICITATION AND NON-DISCLOSURE OBLIGATIONS PURSUANT TO THE
CONFIDENTIALITY AGREEMENT BETWEEN EXECUTIVE AND THE COMPANY.  EXECUTIVE
ACKNOWLEDGES AND AGREES THAT THE NON-COMPETITION, NON-SOLICITATION AND
NON-DISCLOSURE PROVISIONS OF THE CONFIDENTIALITY AGREEMENT ARE VALID, BINDING
AND ENFORCEABLE, AND EXECUTIVE REAFFIRMS HIS OBLIGATION TO CONTINUE TO ABIDE
FULLY AND COMPLETELY WITH ALL PROVISIONS OF THE CONFIDENTIALITY AGREEMENT,
INCLUDING WITHOUT LIMITATION THE NON-COMPETITION, NON-SOLICITATION AND
NON-DISCLOSURE PROVISIONS, AND AGREES THAT NOTHING IN THIS AGREEMENT SHALL
OPERATE TO EXCUSE OR OTHERWISE RELIEVE EXECUTIVE OF SUCH OBLIGATION.


 


10.           RETURN OF COMPANY PROPERTY.  EXECUTIVE CONFIRMS THAT EXECUTIVE HAS
RETURNED ALL OF THE COMPANY’S PROPERTY TO THE COMPANY, INCLUDING BUT NOT LIMITED
TO, COMPANY FILES, NOTES, DRAWINGS, RECORDS, BUSINESS PLANS AND FORECASTS,
FINANCIAL INFORMATION, SPECIFICATIONS, COMPUTER-RECORDED INFORMATION, TANGIBLE
PROPERTY, INCLUDING COMPUTERS, KEYS, ACCESS CARDS, IDENTIFICATION BADGES, CREDIT
CARDS, CELL PHONES AND PDAS ISSUED TO EXECUTIVE, AND ANY PROPRIETARY OR
CONFIDENTIAL INFORMATION OF THE COMPANY (AND ALL REPRODUCTIONS THEREOF).


 


11.           EXPENSE REIMBURSEMENT.  EXECUTIVE CONFIRMS THAT EXECUTIVE HAS
SUBMITTED HIS FINAL DOCUMENTED EXPENSE REIMBURSEMENT STATEMENT REFLECTING ALL
BUSINESS EXPENSES INCURRED THROUGH THE RESIGNATION DATE, IF ANY, FOR WHICH
EXECUTIVE SHALL SEEK REIMBURSEMENT.  THE COMPANY AGREES TO PAY THE AMOUNT OF ALL
SUCH EXPENSES TO EXECUTIVE PROMPTLY TO THE EXTENT SUCH EXPENSES ARE IN
COMPLIANCE WITH THE COMPANY’S REIMBURSEMENT POLICIES.  IN ADDITION, THE COMPANY
AGREES TO REIMBURSE EXECUTIVE UP TO AN AGGREGATE OF $17,500 FOR THE FEES AND
EXPENSES OF VINSON & ELKINS L.L.P., SPECIAL COUNSEL TO EXECUTIVE, INCURRED IN
THE COURSE OF NEGOTIATING THIS AGREEMENT.


 


12.           NONDISPARAGEMENT:  EACH PARTY AGREES THAT IT WILL NOT MAKE (AND
THE COMPANY AGREES TO PREVENT ANY EXECUTIVE OFFICER OR MEMBER OF THE BOARD OF
DIRECTORS OF THE COMPANY OR THE COMPANY’S CURRENT AND FORMER PARENT, SUBSIDIARY,
AFFILIATED, AND RELATED CORPORATIONS, FIRMS, ASSOCIATIONS, PARTNERSHIPS, LIMITED
LIABILITY COMPANIES AND ENTITIES FROM MAKING) ANY STATEMENTS, WRITTEN OR VERBAL,
OR CAUSE OR ENCOURAGE OTHERS TO MAKE ANY STATEMENTS, WRITTEN OR VERBAL, THAT
DEFAME OR DISPARAGE THE PERSONAL OR BUSINESS REPUTATION, PRACTICES, PROSPECTS OR
CONDUCT OF THE OTHER INCLUDING, IN THE CASE OF THE COMPANY, ITS EMPLOYEES,
DIRECTORS, STOCKHOLDERS, AND OTHER RELATED PARTIES INCLUDED IN THE DEFINITION OF
COMPANY RELEASED PARTIES; PROVIDED THAT BOTH EXECUTIVE AND THE COMPANY WILL
RESPOND ACCURATELY TO ANY QUESTION, INQUIRY OR REQUEST FOR INFORMATION TO THE
EXTENT REQUIRED BY LAW.


 


13.           COOPERATION:  EXECUTIVE AGREES THAT FROM TIME TO TIME FOLLOWING
THE RESIGNATION DATE HE WILL, AT THE COMPANY’S WRITTEN REQUEST, VOLUNTARILY
ASSIST THE COMPANY WITH RESPECT TO ON-GOING OR CONTEMPLATED LITIGATION, AUDITS
BY GOVERNMENT AGENCIES OR ANY OTHER SIMILAR MATTERS.  THE COMPANY WILL REIMBURSE
EXECUTIVE FOR REASONABLE OUT-OF-POCKET EXPENSES INCURRED WITH RESPECT TO ANY
SUCH REQUESTED MATTERS; PROVIDED THAT SUCH EXPENSES SHALL NOT EXCEED $500
WITHOUT THE COMPANY’S WRITTEN APPROVAL.  EXECUTIVE ACKNOWLEDGES AND AGREES THAT
HIS ACTIVITIES UNDER THIS SECTION SHALL BE PERFORMED AS AN INDEPENDENT
CONTRACTOR AND NOT AS AN EMPLOYEE OF THE COMPANY.  THE COMPANY AGREES TO PROVIDE
EXECUTIVE WITH AS MUCH ADVANCE NOTICE OF ITS REQUESTS AS MAY BE REASONABLE UNDER
THE CIRCUMSTANCES.

 

7

--------------------------------------------------------------------------------


 


14.           SEVERABILITY:  IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE
ILLEGAL, INVALID, OR UNENFORCEABLE, SUCH PROVISION SHALL BE FULLY SEVERABLE
AND/OR CONSTRUED IN REMAINING PART TO THE FULL EXTENT ALLOWED BY LAW, WITH THE
REMAINING PROVISIONS OF THIS AGREEMENT CONTINUING IN FULL FORCE AND EFFECT.


 


15.           ENTIRE AGREEMENT: THIS AGREEMENT, THE INDEMNIFICATION AGREEMENT,
THE ISSUANCE AGREEMENT, THE OPTION AGREEMENTS (AND ANY ANCILLARY DOCUMENTS
RELATING TO THE OPTION AGREEMENTS), THE STOCK PLAN AND THE CONFIDENTIALITY
AGREEMENT, WHICH ARE INCORPORATED HEREIN BY REFERENCE, CONSTITUTE THE ENTIRE
AGREEMENT BETWEEN THE EXECUTIVE AND THE COMPANY, AND SUPERSEDE ALL PRIOR AND
CONTEMPORANEOUS NEGOTIATIONS AND AGREEMENTS, ORAL OR WRITTEN.  THIS AGREEMENT
CANNOT BE CHANGED OR TERMINATED EXCEPT PURSUANT TO A WRITTEN AGREEMENT EXECUTED
BY THE PARTIES.


 


16.           GOVERNING LAW; VENUE:  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, EXCEPT WHERE
PREEMPTED BY FEDERAL LAW.  THE PARTIES HEREBY AGREE THAT TRAVIS COUNTY SHALL BE
THE EXCLUSIVE VENUE FOR ANY DISPUTES UNDER THIS AGREEMENT AND IRREVOCABLY SUBMIT
TO SUCH JURISDICTION.


 


[SIGNATURE PAGE FOLLOWS]

 

8

--------------------------------------------------------------------------------


 


17.           STATEMENT OF UNDERSTANDING:  BY EXECUTING THIS AGREEMENT,
EXECUTIVE ACKNOWLEDGES THAT (A) HE HAS HAD AT LEAST 21 DAYS TO CONSIDER THE
TERMS OF THIS AGREEMENT AND HAS CONSIDERED ITS TERMS FOR SUCH A PERIOD OF TIME
OR HAS KNOWINGLY AND VOLUNTARILY WAIVED HIS RIGHT TO DO SO; (B) HE HAS BEEN
ADVISED BY THE COMPANY TO CONSULT WITH AN ATTORNEY REGARDING THE TERMS OF THIS
AGREEMENT; (C) HE HAS CONSULTED WITH AN ATTORNEY OF HIS OWN CHOOSING REGARDING
THE TERMS OF THIS AGREEMENT; (D) HE HAS CONSULTED WITH HIS OWN TAX AND FINANCIAL
ADVISORS REGARDING THE TERMS OF THIS AGREEMENT AND IS NOT RELYING ON THE COMPANY
WITH RESPECT TO ANY MATTERS RELATED TO THIS AGREEMENT; (E) ANY AND ALL QUESTIONS
REGARDING THE TERMS OF THIS AGREEMENT HAVE BEEN ASKED AND ANSWERED TO HIS
COMPLETE SATISFACTION BY HIS ADVISORS; (F) HE HAS READ THIS AGREEMENT AND FULLY
UNDERSTANDS ITS TERMS AND THEIR IMPORT; (G) EXCEPT AS PROVIDED BY THIS
AGREEMENT, HE HAS NO CONTRACTUAL RIGHT OR CLAIM TO THE SEVERANCE PACKAGE
DESCRIBED HEREIN; (H) THE CONSIDERATION PROVIDED FOR HEREIN IS GOOD AND
VALUABLE; AND (I) HE IS ENTERING INTO THIS AGREEMENT VOLUNTARILY, OF HIS OWN
FREE WILL, AND WITHOUT ANY COERCION, UNDUE INFLUENCE, THREAT, OR INTIMIDATION OF
ANY KIND OR TYPE WHATSOEVER.

 

 

EXECUTED in Austin, Texas, this 25th day of April, 2005.

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Daniel A. Artusi

 

 

Daniel A. Artusi

 

 

 

 

EXECUTED in Austin, Texas, this 25th day of April, 2005.

 

 

 

 

 

Silicon Laboratories Inc.

 

 

 

 

 

By:

/s/ Navdeep S. Sooch

 

 

 

Navdeep S. Sooch,

 

 

Interim Chief Executive Officer

 

9

--------------------------------------------------------------------------------